Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 22 August 2022 have been considered by the examiner.
 
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “gyroscopic flywheel” is indefinite in scope. The specification uses this term in reference to a flywheel rotor structure.1  But, it is unclear how or in what sense the adjective “gyroscopic” modifies the flywheel.  For instance, it is unclear if this term refers simply to the flywheel rotor structure 100 shown in Figs.1-2, or if it includes an integrated output pulley 104 and belt 120 to transfer rotational energy to an end use represented by receiving pulley 118 that rotates axle 116, 2 or if it encompasses structure and/or function of a “gyroscope”.  The latter reading is ambiguous, since in one sense the flywheel rotor structure 100 intrinsically comprises a “gyroscope” when its high rotational inertia produces a gyroscopic effect. 
Further, on lines 11-12, the functional phrase “a collection coil that collects unused energy of the energy that remains unused by the gyroscopic flywheel” is vague and indefinite in scope. It is unclear how “unused energy of the energy that remains unused” differs from “the energy that remains unused”, or whether it refers to the same energy. Further, a flywheel by definition stores rotational kinetic energy. But, it is unclear in what sense the claimed flywheel “uses” (or, in the context of the claim language of “unused energy”, does not use) energy that presumably is stored therein, or how this distinguishes from the “unused energy.”  
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fisenko et al. (WO 2017/030509) in view of Soderberg (US Pat.Pub.2012/0091832) and Groendahl et al. (US Pat.Pub.2011/0285141).
Fisenko generally teaches an energy regenerative motor comprising: 
a “gyroscopic flywheel” [sic] (i.e., rotor) 3 having a plurality of permanent magnets 4 along a perimeter of the “gyroscopic flywheel” (Fig.1), 
a battery (accumulator) 7 configured to store and provide electrical energy (voltage +UB) to the motor (Fig.2); 
a stator 9 supporting a plurality of field coils (on ferrite cores 2) proximately around the “gyroscopic flywheel” (pp.3-4 & 10-11; Fig.1), wherein the plurality of field coils includes 
an induction (excitation) coil 1 configured to create a magnetic field based on the electrical energy provided by the battery and to deliver energy to the “gyroscopic flywheel” (i.e., stator excitation coils are energized by electrical excitation pulses to produce force effects causing the rotor to deflect; p.2); and 
a collection (induction) coil 14 that “collects unused energy of the energy that remains unused by the gyroscopic flywheel” [sic] (i.e., self-induced (inverse) electro-motive voltage is taken off the inductance coils to the energy recovery circuit; p.4); 
an inverter (energy recovery leg with rectifier D2) 8 configured to convert the unused energy received from the collection coil 14 to direct current electrical energy (Uem) and return the direct current electrical energy to the battery 7 for storage and subsequent use (i.e., in the energy recovery stage, an inverse electromotive voltage Uem is induced in the stator induction coils 14 and recharges the accumulator; p.10; Fig.2); and   
at least one controller (control/switching circuit) 6 configured to control the providing of the electrical energy to the induction coil 1 from the battery (i.e., control/switching circuit controls the feeding of pulse current to the stator excitation coils; p.4; Fig.2).

    PNG
    media_image1.png
    492
    322
    media_image1.png
    Greyscale
 	
    PNG
    media_image2.png
    627
    290
    media_image2.png
    Greyscale

Fisenko does not teach the “gyroscopic flywheel” (rotor) 3 comprises “a composite structure comprised of fabric, neodymium particles, and copper metal”.  Further, while Finsenko’s induction (excitation) coil 1 and collection (induction) coil 14 each necessarily comprise a conductive metal, the former is not specifically “copper metal” nor the latter “aluminum metal.”
But, regarding the first difference, in the same field of endeavor, Soderberg teaches a matrix material for a flywheel rotor (¶[0042]; ¶[0139]) comprising a composite structure of fabric (e.g., short, long or continuous strands of reinforcing fibers such as carbon or Kevlar) for large strength and modulus gains (¶[0313]), neodymium particles for the Nd-Fe-B permanent magnets with high magnetic flux density (¶[0040]; ¶[0058]) and copper metal suitable providing load bearing capacity to the matrix (¶[0097]). Thus, it would have been obvious before the effective filing date to make Fisenko’s gyroscopic flywheel (rotor) from a composite structure comprised of fabric, neodymium particles, and copper metal since Soderberg teaches these materials would have provided the flywheel rotor with large strength and modulus gains, high magnetic flux density permanent magnets, and load bearing capacity, respectively.
Regarding the second difference, in the same field of endeavor, Groendahl teaches a direct drive permanent magnet generator with windings 5, 8 (Fig.2) where the relatively heavy copper material of the windings is at least partly replaced by aluminum, which has a lower mass density (¶[0011]). Also, aluminum is softer and more flexible than copper, making the winding process for aluminum coils easier and less costly (¶[0044]). Thus, it would have been obvious before the effective filing date to make at least some of Fisenko’s coils from aluminum instead of copper, since this would have lowered the mass of the motor and made the winding process easier and less costly. Further, making Fisenko’s induction (excitation) coil 1 from copper and the collection (induction) coil 14 from aluminum, specifically, would have been an obvious design modification encompassed by Groendahl’s generic teaching of replacing at least some of the copper windings with aluminum windings, to lower the mass and make the winding process for the collection (induction) coil easier and less costly.  

Response to Arguments
Applicant’s arguments with respect to claim 6 have been considered but are moot in view of the new grounds of rejection.   



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BURTON S MULLINS/Primary Examiner, Art Unit 2832                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 See p.3 of the 14 June 2022 Final Office Action. 
        2 Specification ¶[0023].